NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1883-20

STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

RUSSELL B. STEVENS, a/k/a
RUSSELL B. STEVENS, 4TH,
and RUSSELL B. STEVENS IV,

     Defendant-Respondent.
___________________________

                   Argued June 2, 2022 – Decided August 1, 2022

                   Before Judges Gilson and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Indictment No. 18-10-
                   1329.

                   Michael Denny, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Michael Denny, of counsel
                   and on the brief).

                   Alexis R. Agre, Special Deputy Attorney General/
                   Acting Assistant Prosecutor, argued the cause for
                   respondent (LaChia L. Bradshaw, Acting Burlington
            County Prosecutor, attorney for respondent; Alexis R.
            Agre, of counsel and on the brief).

PER CURIAM

      On October 11, 2018, a Burlington County grand jury returned a three-

count indictment charging defendant with second-degree disarming a law

enforcement officer, N.J.S.A. 2C:12-11(a) (count one);              fourth-degree

aggravated assault on a law enforcement officer, N.J.S.A. 2C:12-1(b)(5)(a)

(count two); and third-degree resisting arrest, N.J.S.A. 2C:29-2(a)(3) (count

three). The charges stemmed from an encounter during which police responded

to defendant's home after a 9-1-1 call reporting defendant's attempted suicide.

      In November 2019, defendant proceeded to trial before a jury. At the

close of the State's case, the trial judge granted defendant's motion for judgment

of acquittal on count three pursuant to Rule 3:18-1.        Thereafter, the jury

convicted defendant of counts one and two. At sentencing, the judge found that

the presumption of imprisonment for a second-degree crime was overcome, see

N.J.S.A. 2C:44-1(d), due, in large part, to defendant's mental health history. As

a result, the judge sentenced defendant to two years' probation on count one, and

a concurrent two-year probationary term on count two. Defendant now appeals

his convictions memorialized in an amended judgment of conviction entered on

June 9, 2020. For the reasons that follow, we reverse.

                                                                            A-1883-20
                                        2
                                       I.

      We summarize the salient facts elicited during a three-day trial conducted

on November 14, 19, and 20, 2019.           At the trial, the State produced two

witnesses, Maple Shade Police Department Sergeants William Turner, III, and

Brian Weiss.

      Sergeant Turner testified that just before midnight on August 17, 2017, he

responded to a 9-1-1 call from a residence in Maple Shade Township reporting

an "intoxicated" male, later identified as defendant, "covered . . . in gasoline"

and "threatening to set himself on fire." When Turner arrived on the scene, he

encountered defendant's sister, Rosemarie Nye, outside the residence. Nye

informed Turner that earlier that evening, she and defendant "had been at a

Jimmy Buffet concert," and there had been "an altercation . . . where [defendant]

had pulled a knife . . . on one of his friends and was ejected from the concert."

"The knife was taken away" and defendant and his sister left the concert.

      Nye explained that on the drive home, defendant "thr[e]w himself from

the moving vehicle" but Nye was able to coax defendant back into the vehicle.

Once they arrived home, defendant, in an agitated state, "emptied his belongings

from the car, . . . dumped a container of gasoline on himself and said . . . I'm




                                                                            A-1883-20
                                       3
going to burn in [H]ell." According to Nye, at some point, defendant changed

his mind and went inside the residence to take a shower.

      Turner testified that after he had confirmed that defendant was still inside

taking a shower, Turner went into the house "to check on [defendant's] well-

being." Turner intended to ascertain whether defendant was "suicidal" and in

need of "crisis intervention." Upon entering the home, Turner went to the

bathroom where "[t]he door was open[]" and "announced [him]self." Because

Turner lived on the same street, he said to defendant, "hey Rusty, it's BJ, your

neighbor." Turner asked defendant if he was "okay" and indicated that he

"need[ed] to talk to [him]." According to Turner, defendant was agitated and

ordered Turner to leave his house, essentially asserting that Turner was violating

his constitutional rights by being in his home and questioning him. Defendant

"yell[ed] in a loud voice" that he was not going to talk to Turner.

      Turner remained "[i]n the threshold of the doorway in the bathroom" and

could see defendant's "shape behind the [frosted shower] glass," which also had

a "shower curtain" in front of it. Turner stated he was unsure if defendant had

a weapon. Turner repeated that he "need[ed] to talk to [defendant]" and would

"wait for [him] to be done," but defendant refused and became "irate" and

"belligerent," yelling that Turner "had to leave" and "had to get a warrant."


                                                                            A-1883-20
                                        4
Defendant also declared to Turner that "he was a sovereign citizen" and

"had . . . constitutional right[s]."

      When Sergeant Weiss arrived as backup, both officers tried to convince

defendant to exit the shower. However, defendant refused and "eventually said

the only way [they were] getting [him] out of the shower [was] if [they] . . .

sho[]t [him]." Weiss testified that in a "last[-]ditch effort" to reason with

defendant, he "tr[ied] to open the [shower] door" but defendant "slam[med] the

shower door shut." Weiss then reached over the "shower curtain rail" and

deployed pepper spray towards defendant. Defendant responded by opening the

shower door and "charging out" of the shower at the officers. After defendant

disregarded all verbal commands, Weiss deployed pepper spray a second time

and a struggle ensued between defendant and Turner. The struggle began on the

"bathroom floor and . . . wound up in the hallway of the residence."

      During the struggle, defendant removed Turner's taser from the holster

and discharged it into the wall behind Turner. Ultimately, the officers were able

to subdue defendant, secure him in handcuffs, and take him outside where an

ambulance was waiting. Defendant was then transported with a police escort to

a hospital for a mental health evaluation and treatment for injuries sustained




                                                                           A-1883-20
                                       5
from the gasoline. The entire encounter was captured on the officers' body-worn

cameras and played for the jury during the trial.

      Prior to the trial, defendant had moved to compel discovery of all

documentation regarding prior interactions between defendant and members of

the Maple Shade Police Department. The State had opposed the motion, arguing

it had "turned over everything in [its] possession." The State asserted that

defendant's request "for all prior unrelated bad acts that have anything to do

with . . . defendant" was "a fishing expedition," and "not relevant" to the case.

The judge denied defendant's motion, finding that "the State ha[d] turned over

all relevant discovery within its possession" and "[e]vidence of prior contact

between the Maple Shade Police Department and . . . defendant [was] not, by

itself, relevant."

      During the trial, towards the end of Turner's direct examination, the

prosecuting attorney asked Turner if he had known defendant from prior

encounters. The following questioning ensued:

             [PROSECUTOR]: And based on your work experience
             do you know [defendant] to have ever used or
             threatened violence in the past? And we know the
             suicide attempt, he threatened violence against himself,
             but what about against others in the past?

             [TURNER]: So, [defendant] is somebody that we use
             as an example for new officers for somebody that could

                                                                           A-1883-20
                                        6
            be suicidal or violent. There's two instances that come
            to mind that we share with other officers.

                  One in which he had pulled a knife on other
            officers and his father had to intervene and then they
            were to take him into custody at that point.

                   And another situation was a domestic violence
            situation. His sister had injuries as a result. He was
            going to be arrested for the domestic violence incident.
            He ingested pills when the police said, hey, you're
            under arrest and he ate a bunch of pulls in an attempt to
            kill himself. And in the report it said something to the
            effect of I'd rather die than go to jail.

      Defense counsel did not object to the testimony when it was elicited.

However, after direct examination of Turner concluded but before cross-

examination commenced, out of the presence of the jury, defense counsel

requested a mistrial, arguing to the judge:

                  On direct examination the prosecutor . . . talked
            about other acts on the part of [defendant]. There have
            been no [N.J.R.E.] 404(b) motions made to adduce
            those acts. Those acts as stated by the officer had to do
            with a knife that he pulled on other officers and there
            was a domestic violence incident. . . .

                  . . . These are issues that should have been . . .
            decided before trial. And now we're in the midst of trial
            and these things are coming forward. The prejudice to
            my client as a result of that is extraordinary.

                   ....



                                                                        A-1883-20
                                        7
                  This is prosecution by sabotage. We don't bring
            the things up properly before trial and now we bring
            them up . . . while the witness is on the stand.

      The State countered that the testimony was "not prejudicial" and was

"directly relevant" to establish "the officer's state of mind" and to "explain[] the

officer's actions" when he entered defendant's residence.

      The judge denied the application for a mistrial. The judge expressed

surprise that defense counsel did not object immediately when the testimony

was elicited but indicated that the issue could "be addressed in a less extreme or

radical manner" by "instruct[ing] the jury to not consider th[e] testimony." To

support his ruling, the judge explained:

                  The [S]ergeant's state of mind was set once he
            heard that a knife had been pulled at the Jimmy Buffet
            concert; that there was a fight at the Jimmy Buffet
            concert; that the defendant tried to jump out of the car;
            and that he was drunk and that he doused himself with
            fire.

                   I think any reasonable person would conclude
            that this officer was justified in having a state of mind
            that he was going to stay there until he found out what
            the real situation was. He wasn't going to leave. And
            the officer testified we didn't know what was behind the
            shower curtain, whether he had a weapon when he was
            in there. We know he had a weapon earlier in the day.

                   I think that's enough to show state of mind. I
            think this extra testimony is unduly prejudicial. I would
            have preferred a 404(b) hearing to look further into it.

                                                                              A-1883-20
                                         8
            That didn't happen. I think that it unduly prejudices the
            jury against [defendant]. I'm going to instruct them not
            to consider it.

      Thereafter, when the jury returned to the courtroom, the judge issued the

following instruction:

                  During the direct examination by the State of
            Sergeant Turner you may recall there was a question
            and I will read it to you.

                  "Question: And based on your work experience
            do you know him to have ever used or threatened
            violence in the past? And we know the suicide attempt
            he threatened violence against himself, but what about
            against others in the past?" And there was an answer to
            that.

                  I'm going to instruct you to disregard the question
            and the answer. You are not to consider it in your
            deliberations. The answer -- and I'll make it clear to
            you what you are not to consider.

                   Answer: "So, [defendant]" -- this is the answer
            of Sergeant Turner -- "So, [defendant] is somebody that
            we use as an example for new officers for somebody
            that could be suicidal or violent. There's two instances
            that came to mind that we share with other officers.
            One in which he had pulled a knife on other officers
            and his father had to intervene and then they were taken
            to -- they took him into custody at that point. And
            another situation was a domestic violence situation.
            His sister had injuries as a result. He was going to be
            arrested for the domestic violence incident. He
            ingested pills when the police said, hey, you're under
            arrest and he ate a bunch of pills in an attempt to kill


                                                                         A-1883-20
                                       9
            himself. And in the report it said something to the
            effect of I'd rather die than go to jail."

                   Again, that is the answer that I'm instructing you
            to disregard and not to consider in your deliberations as
            well as the question that preceded it.

      In this ensuing appeal, defendant raises the following points for our

consideration:

            POINT I

            [DEFENDANT] WAS DENIED A FAIR TRIAL
            BECAUSE THE JURY HEARD TESTIMONY THAT
            HE HAD PREVIOUSLY PULLED A KNIFE ON
            OTHER POLICE OFFICERS, THAT HE HAD BEEN
            ARRESTED FOR A DOMESTIC VIOLENCE
            INCIDENT WHERE IT WAS IMPLIED THAT HE
            HAD INJURED HIS SISTER, AND THAT HE WAS
            "SOMEBODY THAT WE USE AS AN EXAMPLE
            FOR NEW OFFICERS FOR SOMEBODY THAT
            COULD BE SUICIDAL OR VIOLENT."

                  A. The Trial Court Failed To Conduct The
                  Required Analysis Before Admitting The
                  Prior Bad Acts Testimony.

                  B. The Court Erred By Instructing The
                  Jury To Disregard The Testimony Instead
                  Of Granting The Mistrial Motion.

            POINT II

            THE FAILURE TO INSTRUCT THE JURY THAT
            [DEFENDANT] HAD THE RIGHT TO RESIST THE
            OFFICERS'[] USE OF UNLAWFUL FORCE


                                                                        A-1883-20
                                      10
            REQUIRES REVERSAL OF HIS CONVICTIONS.
            (NOT RAISED BELOW).

                                        II.

      In his first point, defendant argues the judge's "failure to analyze the

testimony under the applicable legal framework found in State v. Cofield, 127

N.J. 328 (1992)" deprived him of "a fair trial" and the judge's "failure to grant

the mistrial resulted in extraordinarily unfair prejudice to [defendant]."

      N.J.R.E. 404(b) provides that "[e]vidence of other crimes, wrongs or acts

is not admissible to prove the disposition of a person in order to show that such

person acted in conformity therewith." "However, if that evidence is offered to

prove other facts in issue such as motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident, it may be admissible

subject to a weighing of the probative value against its apparent prejudice."

State v. Barden, 195 N.J. 375, 388 (2008).

            In Cofield, the Court articulated a four-part test
            designed to guide the determination of when to admit
            such evidence. The Court defined the four-part test as
            follows:

                   1. The evidence of the other crime must be
                   admissible as relevant to a material issue;




                                                                             A-1883-20
                                       11
                  2. It must be similar in kind and reasonably
                  close in time to the offense charged; [1]

                  3. The evidence of the other crime must be
                  clear and convincing; and

                  4. The probative value of the evidence
                  must not be outweighed by its apparent
                  prejudice.

            [Barden, 195 N.J. at 389 (citations omitted) (quoting
            Cofield, 127 N.J. at 338).]

      This analysis is intended to reduce the underlying danger that the

factfinder may convict a defendant because "he or she is a 'bad person' who must

be guilty of the crime charged." State v. Castagna, 400 N.J. Super. 164, 175

(App. Div. 2008). "Because of the damaging nature of such evidence, the trial

court must engage in a 'careful and pragmatic evaluation' of the evidence to

determine whether the probative worth of the evidence is outweighed by its

potential for undue prejudice."    Barden, 195 N.J. at 389 (quoting State v.

Stevens, 115 N.J. 289, 303 (1989)). "In the weighing process, the court should

also 'consider the availability of other evidence that can be used to prove the

same point.'" Ibid. (quoting State v. Jenkins, 178 N.J. 347, 365 (2004)).



1
   "[T]he second prong may be eliminated where it 'serves no beneficial
purpose.'" Barden, 195 N.J. at 389 (quoting State v. Williams, 190 N.J. 114,
131 (2007)).
                                                                            A-1883-20
                                      12
      "[U]nder N.J.R.E. 404(b), the party seeking to admit other-crimes

evidence bears the burden of establishing that the probative value of the

evidence is not outweighed by its apparent prejudice." State v. Reddish, 181

N.J. 553, 608-09 (2004). "In our review of a trial court's determination on the

admissibility of the evidence of other crimes under N.J.R.E. 404(b), we give

great deference to the decision of the trial court." Barden, 195 N.J. at 390.

"However, when a trial court does not analyze the admissibility of other-crimes

evidence under Cofield, we may conduct a plenary review to determine its

admissibility." Id. at 391.

      Here, there can be no question that Turner's serial references to

defendant's threats of violence against others in the past, threats that informed

law enforcement's view of defendant as "suicidal or violent," fell within the

purview of N.J.R.E. 404(b). Because the judge did not analyze the admissibility

of the testimony under Cofield, we must conduct a plenary review to determine

its admissibility.   Based on our review, we conclude the evidence was

inadmissible. We reach this conclusion largely because the probative value of

the evidence was outweighed by its potential for undue prejudice. "The risk

involved with such evidence is 'that it will distract a jury from an independent

consideration of the evidence that bears directly on guilt itself.'"    State v.


                                                                           A-1883-20
                                      13
Vallejo, 198 N.J. 122, 133 (2009) (quoting State v. G.S., 145 N.J. 460, 468

(1996)). Indeed, although the judge did not employ a Cofield analysis, in his

ruling, he found that the testimony "unduly prejudice[d] the jury against

[defendant]."

      While we acknowledge that an immediate objection by defense counsel

would have been preferable, had the State been more forthcoming when

defendant moved prior to the trial to compel discovery of all prior interactions

between defendant and members of the Maple Shade Police Department,

undoubtedly, the evidence would have been properly vetted and the error

avoided entirely.     Critically, it was the State's, not defendant's, burden to

establish that the probative value of the evidence was not outweighed by its

apparent prejudice. Because the State failed to move to admit the evidence in a

N.J.R.E. 104 hearing prior to eliciting the objectionable testimony from

Sergeant Turner during the trial, the fault lies squarely on the State.

      Having determined that the testimony was inadmissible, we must decide

whether a mistrial was warranted. "A mistrial is an extraordinary remedy" that

should be employed "[o]nly when there has been an obvious failure of justice."

State v. Mance, 300 N.J. Super. 37, 57 (App. Div. 1997). "Whether an event at

trial justifies a mistrial is a decision 'entrusted to the sound discretion of the trial


                                                                                 A-1883-20
                                          14
court.'" State v. Smith, 224 N.J. 36, 47 (2016) (quoting State v. Harvey, 151

N.J. 117, 205 (1997)). We "will not disturb a trial court's ruling on a motion for

a mistrial, absent an abuse of discretion that results in a manifest injustice."

State v. Jackson, 211 N.J. 394, 407 (2012) (quoting Harvey, 151 N.J. at 205).

      "To address a motion for a mistrial, trial courts must consider the unique

circumstances of the case." Smith, 224 N.J. at 47. "If there is 'an appropriate

alternative course of action,' a mistrial is not a proper exercise of discretion."

Ibid. (quoting State v. Allah, 170 N.J. 269, 281 (2002)). "For example, a

curative instruction, a short adjournment or continuance, or some other remedy,

may provide a viable alternative to a mistrial, depending on the facts of the

case." Ibid.

      To be sure, "inadmissible evidence frequently, often unavoidably, comes

to the attention of the jury, and the record cannot be purged of all extraneous

influence." State v. Winter, 96 N.J. 640, 646 (1984).

                     The decision on whether inadmissible evidence is
               of such a nature as to be susceptible of being cured by
               a cautionary or limiting instruction, or instead requires
               the more severe response of a mistrial, is one that is
               peculiarly within the competence of the trial judge, who
               has the feel of the case and is best equipped to gauge
               the effect of a prejudicial comment on the jury in the
               overall setting.

               [Id. at 646-47.]

                                                                            A-1883-20
                                         15
      When the trial judge determines that a curative instruction, rather than a

mistrial, will suffice to rectify the error, generally, the instruction "must be firm,

clear, and accomplished without delay." Vallejo, 198 N.J. at 134. "The same

deferential standard that applies to the mistrial-or-no-mistrial decision applies

to review of the curative instruction itself." State v. Herbert, 457 N.J. Super.

490, 503 (App. Div. 2019).

      Our Supreme Court "has consistently stressed the importance of

immediacy and specificity when trial judges provide curative instructions to

alleviate potential prejudice to a defendant from inadmissible evidence that has

seeped into a trial." Vallejo, 198 N.J. at 135; see State v. Wakefield, 190 N.J.

397, 440 (2007) (noting trial court issued "immediate" curative instructions

"promptly and effectively"); State v. Papasavvas, 163 N.J. 565, 614 (2000)

(explaining that State expert's testimony regarding defendant's guilt was

improper but "the trial court's curative instructions given immediately after [the]

statements . . . were sufficient to remedy [the] improper testimony"); Winter, 96

N.J. at 649 (holding instruction sufficient because "[b]efore defense counsel

even objected, the court struck the offending remark" and, after brief recess,

issued "sharp and complete curative instruction"); State v. La Porte, 62 N.J. 312,




                                                                               A-1883-20
                                         16
318 (1973) ("The trial judge immediately instructed the jury in the strongest

terms to disregard the offending remark.").

      In Herbert, we provided guidance in assessing the adequacy of a curative

or limiting instruction.   "First, a court should consider the nature of the

inadmissible evidence the jury heard, and its prejudicial effect." 457 N.J. Super.

at 505. In that regard, "[t]he adequacy of a curative instruction necessarily

focuses on the capacity of the offending evidence to lead to a verdict that could

not otherwise be justly reached." Ibid. (quoting Winter, 96 N.J. at 647). We

pointed out that "while a general charge may suffice to cure 'only slightly

improper' remarks, 'a single curative instruction may not be sufficient to cure

the prejudice resulting from cumulative errors at trial,'" and "[e]vidence that

bears directly on the ultimate issue before the jury may be less suitable to

curative or limiting instructions than evidence that is indirect and that requires

additional logical linkages." Ibid. (quoting Vallejo, 198 N.J. at 136).

      "Second, an instruction's timing and substance affect its likelihood of

success." Ibid. "As for timing, . . . a swift and firm instruction is better than a

delayed one," and "[a]s for substance, a specific and explanatory instruction is

often more effective than a general, conclusory one." Id. at 505-06. We noted

that an instruction can be more effective when the judge "'explains the reason


                                                                             A-1883-20
                                       17
for the underlying rule'" and "[a]lthough trial judges may understandably try to

avoid repeating and thereby reinforcing an offending remark, a court must

describe it with enough specificity to enable the jury to follow the instruction."

Id. at 506-07 (quoting David A. Sklansky, Evidentiary Instructions and the Jury

as Other, 65 Stan. L. Rev. 407, 452 (2013)).

      "Third, a court must ultimately consider its tolerance for the risk of

imperfect compliance." Id. at 507. "Yet, even in criminal cases involving errors

of constitutional dimension, 'not "any" possibility [of an unjust result] can be

enough for a rerun of the trial.'" Ibid. (alteration in original) (quoting Winter,

96 N.J. at 647). "The possibility must be real, one sufficient to raise a reasonable

doubt as to whether the error led the jury to a result it otherwise might not have

reached." Ibid. (quoting State v. Macon, 57 N.J. 325, 336 (1971)). "By contrast,

a non-constitutional error 'shall be disregarded by the appellate court "unless it

is of a nature as to have been clearly capable of producing an unjust result."'"

Id. at 507-08 (quoting Winter, 96 N.J. at 648).

      Guided by these principles, we are persuaded that the judge's curative

instructions did not cure the prejudicial impact of Turner's inadmissible

testimony describing defendant's prior violent acts. Although the judge issued

swift and firm curative instructions, the instructions did not fully and clearly


                                                                              A-1883-20
                                        18
address the prejudicial aspects of the testimony. We acknowledge that the

State's proofs, which included the officers' body-worn cameras depicting the

entire encounter, were strong. However, the charges defendant was convicted

of both required knowing conduct, while the defense theory was that defendant's

conduct was accidental and defendant lacked the requisite mental state. See

N.J.S.A. 2C:12-11(a) (providing a person is guilty of second-degree disarming

a law enforcement officer when that person "knowingly takes or attempts to

exercise unlawful control over a firearm or other weapon in the possession of a

law enforcement . . . officer when that officer is acting in the performance of his

duties"); N.J.S.A. 2C:12-1(b)(5)(a) (providing a person commits fourth-degree

aggravated assault if he "[a]ttempts to cause or purposely, knowingly or

recklessly causes bodily injury" to a "law enforcement officer acting in the

performance of the officer's duties while in uniform").

      That said, the references to defendant's prior bad acts and history of

violence with the police and his sister had a real potential to prejudice the

defense and reinforce the notion that defendant was predisposed to the acts with

which he was charged. In that regard, the references "may not be minimized as

'fleeting comments' that likely escaped the jury's notice." Herbert, 457 N.J.

Super. at 508; cf. Jackowitz v. Lang, 408 N.J. Super. 495, 505 (App. Div. 2009)


                                                                             A-1883-20
                                       19
("Fleeting comments, even if improper, may not warrant a new trial, particularly

when the verdict is fair.").    Rather, Turner's testimony gave the distinct

impression that defendant was known to the police and repeatedly threatened

violence to himself and others, prompting a police response. It was a relatively

short trial and Turner was one of the only two witnesses who testified at the

trial. His testimony could "not [be] missed." Herbert, 457 N.J. Super. at 509.

      We would be remiss if we did not express our displeasure with the position

taken by the State when defendant moved to compel disclosure of the very same

information disclosed during Sergeant Turner's objectionable testimony. The

State took the position that it neither possessed such information nor deemed

such information relevant to the charges. Even if the information did not come

to light until after the discovery motion was adjudicated, it did not absolve the

State of its obligation to disclose the information prior to Turner's testimony.

Under Rule 3:13-3(b)(1), the State has an affirmative duty to make timely

disclosure of "relevant material" to defendant. Moreover, it has "a continuing

duty to provide discovery." Rule 3:13-3(f).

      Under these circumstances, we have no confidence that defendant's

convictions were based on only admissible evidence. Instead, we are convinced

that the inadmissible evidence was of "a nature as to have been clearly capable


                                                                           A-1883-20
                                      20
of producing an unjust result," Winter, 96 N.J. at 648, and the judge's curative

instructions were insufficient to cure the prejudice. For this reason, we are

constrained to reverse the convictions and remand for a new trial. Given our

decision on this point, we need not address defendant's second point that the

judge's failure to instruct the jury that he was entitled to use force "in self-

defense" constituted plain error.

      Reversed and remanded for a new trial. We do not retain jurisdiction.




                                                                          A-1883-20
                                      21